       Case 2:21-cv-00078-JAM-CKD Document 8 Filed 03/31/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10 VALERIE BROOKS, individually            CASE NO. 2:21-cv-00078-JAM-CKD
   and on behalf of all others similarly
11 situated,
                                           Hon. John A. Mendez
12                 Plaintiff,              Courtroom 6
13         v.
                                           ORDER EXTENDING PLAINTIFF’S
14 Y.Y.G.M. SA d/b/a BRANDY                DEADLINE TO SERVE COMPLAINT
   MELVILLE, a Swiss Corporation;
15
   and DOES 1 to 10, inclusive,
16                                         Complaint filed: January 15, 2021
                    Defendants.            Trial Date:      None set
17
18
19
           IT IS HEREBY ORDERED THAT, Plaintiff’s deadline to file and serve
20
     Defendant with complaint is hereby extended by 6 months having shown good cause.
21
           IT IS SO ORDERED.
22
23
     DATED: March 31, 2021             /s/ John A. Mendez
24                                     THE HONORABLE JOHN A. MENDEZ
25                                     UNITED STATES DISTRICT COURT JUDGE
26
27
28
                                             1
                                           ORDER
